Citation Nr: 0702357	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from January 1967 until 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that in the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted by 
the veteran in April 2004 in connection with his current 
claim he requested a BVA hearing at the local VA office 
before a Member of the BVA.  The veteran reiterated his 
request for a Travel Board hearing in a May 2005 statement 
and in the June 2005 statement of the representative.  The RO 
scheduled a video conference hearing before a Member of the 
BVA at the RO in September 2005.  However, the hearing was 
postponed and was not subsequently rescheduled.  The veteran 
and his representative have not withdrawn the request for a 
hearing.  The claims file was referred to the Board without 
affording the veteran an opportunity to appear for the 
requested hearing.  Since the failure to afford the veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.

Additionally, VA's duty to assist has not been satisfied as 
there are treatment records which have not yet been obtained.  
The veteran advised the RO in the April 2004 Notice of 
Disagreement and in a July 2004 statement that he received 
treatment at the VA Resource Center.  Furthermore, there are 
letters from physicians at this center dated in October 2003 
and October 2004 that confirm the veteran received individual 
and group therapy for PTSD at the center.  The individual and 
group treatment records are not associated with the claims 
file.  These records are plainly relevant and should be 
obtained.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the veteran when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.

2.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for PTSD.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The RO/AMC should specifically obtain the 
medical records from the Readjustment 
Counseling Services Center, Greater New 
Orleans Veterans Resource Center, 2200 
Veterans Blvd., Suite 114, Kenner, 
Louisiana 70062.  


When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


